Citation Nr: 1542876	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-15 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than June 2, 2010 for the grant of service connection for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1977 to November 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  

In July 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDING OF FACT

The earliest evidence of communication indicative of intent to apply for VA compensation benefits for erectile dysfunction was received by VA on July 22, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 2, 2010 for erectile dysfunction have not been met.  38 U.S.C.A. §§ 101, 5110(a) (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in September 2010.

This appeal arises from the Veteran's disagreement with the effective date following the grant of service connection for erectile dysfunction.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the records for references to additional evidence not of record but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  All available evidence that could substantiate the claim has been obtained.

Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request. 38 C.F.R. § 3.114(a)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101; 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155 .

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission. 38 C.F.R. § 3.157(b)(1). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted for the grant of service connection for erectile dysfunction.

The Veteran contends that he should be granted an effective date from 1997, when he contends that he was first diagnosed with erectile dysfunction as a side effect of his medication for pain and/or depression, at a VA facility. 

The Board acknowledges that there are records in the claims file which indicate that the Veteran had erectile dysfunction possibly related to medication prior to the effective date of June 2, 2010.  For instance, an October 1998 VA record reflects that he had loss of erectile function for the past two months after an increase in dosage of Prozac, and January and February 1999 record reflect erectile dysfunction and a change in medication.  

However, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  

The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit. See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), citing Brannon v. West, 12 Vet. App. 32 (1998).  Furthermore, in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit. Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  A Veteran's attempt to obtain treatment does not comprise a claim. Dunson v Brown, 4 Vet. App. 327, 330 (1993).

Thus, even though the Veteran had complaints of erectile dysfunction in 1998, or earlier, and even though the record indicates that complaints may have been due to medication for a service-connected disability, he is not entitled to an earlier effective date merely because he sought treatment.  Notably, the Veteran contends that he was told in 1997 that his erectile dysfunction was a side effect of his depression medications, and yet he himself, did not attempt to file a claim.  If the Veteran, with a full knowledge of his symptoms and a discussion with medical providers about the causes, does not attempt to file a claim or indicate that he wishes to do so, he cannot expect VA to do so for him.  There is no indication in the claims file that the Veteran sought to apply for VA compensation in 1997, 1998, or in the next 11 years.  

The Board acknowledges the contention that a medical record may suffice as a claim for service connection for a secondary disability if there is a doctor's opinion or medical treatise/journal connecting the claimed disability to a service-connected disability.  In essence, if a Veteran submits a treatment record with such an opinion or treatise/journal, it may be considered as a communication or action sufficient to be considered as an informal claim for benefits under 38 C.F.R. § 3.155.  However, in the present case, the Veteran did not submit the above noted records, or any other pertinent records, to VA as communication or action indicative that he wished to file a claim. 

The Veteran is service-connected effective from June 2, 2010.  The claims file reflects that VA received the Veteran's claim on July 22, 2010 in a statement entitled "Issues".  Nonetheless, the RO has granted an effective date based on when it received correspondence regarding two unrelated issues, and the Board will not disturb that date.  

As noted above, under 38 C.F.R. § 3.155, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant may be considered an informal claim.  Such informal claims must identify the benefit sought.  The Veteran has not stated that prior to June 2, 2010, he ever submitted a communication to VA or took some action indicating an intent to apply for service connection for erectile dysfunction.  

In addition, the provisions of 38 C.F.R. § 3.157, which allow for a report of examination or hospitalization to be accepted as an informal claim for benefits, if a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission, pertain to a claim to reopen a previously denied claim or a claim for an increased rating; neither of which is applicable to the present case.

In sum, the earliest evidence of an intent to file for VA compensation benefits for erectile dysfunction is in July 2010; thus, an earlier effective date is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to an effective date earlier than June 2, 2010 for the grant of service connection for erectile dysfunction is denied. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


